DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5, 7-10, 12-15, 17-22 and 24-26 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, Figs. 10, 11 and 12 of Kaya teaches an integrated circuit comprising: a substrate (Item 1S); a first drift well (Portion of Item “EPI”; See Picture 1 below), a second drift well (Portion of Item “EPI”; See Picture 2 below) and a third drift well (Portion of Item “EPI”, See Pictures 1 and 2 below), wherein the first, second and third drift wells have a first doping type (Paragraph 0073; n-type); a peripheral well (Item “IDF” labeled in Fig. 25 “NTR” region) in the substrate (Item 1S) and having a second doping type (Paragraph 0102; p-type), wherein the peripheral well (Item “IDF”) surrounds (Fig. 10) and separates the first, second and third drift wells (See Pictures 1 and 2 below) from each other, and wherein the second doping type (p-type) is opposite the first doping type (n-type); a first body well (Fig. 11, Item “DPW”) and a second body well (Fig. 12, Item “RSF”) in the first and second drift wells, respectively, and having the second doping type (Paragraph 0073 and 0082; p-type), wherein the first and second body wells (Items “DPW” and “RSF”) respectively overlie the first and second drift wells (See Pictures 1 and 2 below) and are spaced from the peripheral well (Item “IDF”) respectively by the first and second drift wells (See Pictures 1 and 2 below); a first gate electrode (Item GE2) overlying a first junction between the first drift well (See Picture 1 below) and the first body well (Item “DPW”); a second gate electrode (Item GE1) overlying a second junction between the second drift well (See Picture 2 below) and the second body well (Item “RSF”).
However, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a high side well overlying the termination device well in the substrate and having the 
Regarding claim 8, Figs. 10 and 11 of Kaya teaches an integrated circuit comprising: a semiconductor substrate (Item 1S; Paragraph 0076); a first drift well (Portion of Item “EPI”; Labeled as third drift well in Picture 1 above), wherein the first drift well has a first doping type (Paragraph 0073; n-type); a switching device (Paragraph 0005) on the semiconductor substrate (Item 1S), at an indent in the first drift well (See top view in Fig. 10); a peripheral well (Item “IDF” labeled in Fig. 25 “NTR” region) in the semiconductor substrate (Item 1S) and having a second doping type (Paragraph 0102; p-type), wherein the peripheral well (Item “IDF”) surrounds (Fig. 10) the first drift well and the switching device (Paragraph 0005) and wherein the peripheral well (Item “IDF”) separates the switching device from the first drift well; and a drift contact region (Item “NR” labeled in Fig, 13 but present along the edge of the second drift well in Figs. 11 and 12 as well) overlying the first drift well and where the drift contact region (Item “NR”) has the same doping type (n-type) as the second drift well.
However, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a first dielectric structure sunken into the substrate, wherein the first dielectric structure overlies the side wall boundary, and adjoins the termination device contact region, 
Regarding claim 15, Figs. 10 and 11 of Kaya teaches an integrated circuit comprising: a semiconductor substrate (Item 1S; Paragraph 0076); a first drift well (Portion of Item “EPI”; Labeled as third drift well in Picture 1 above), wherein the first drift well has a first doping type (Paragraph 0073; n-type); a switching device (Paragraph 0005) on the semiconductor substrate (Item 1S), at an indent in the first drift well (See top view in Fig. 10); a peripheral well (Item “IDF” labeled in Fig. 25 “NTR” region) in the semiconductor substrate (Item 1S) and having a second doping type (Paragraph 0102; p-type), wherein the peripheral well (Item “IDF”) surrounds (Fig. 10) the first drift well and the switching device (Paragraph 0005) and wherein the peripheral well (Item “IDF”) separates the switching device from the first drift well; and a drift contact region (Item “NR” labeled in Fig, 13 but present along the edge of the second drift well in Figs. 11 and 12 as well) overlying the first drift well and where the drift contact region (Item “NR”) has the same doping type (n-type) as the second drift well.   
However, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a high side contact region overlying the high side well in the substrate and having the second doping type, wherein the high side contact region is ring shaped; wherein the protrusion has a first segment and a second segment, wherein the first and second segments are respectively on opposite sides of the high side well and protrude towards each other, wherein the first segment is separated from the high side contact region by a first distance, and wherein the second segment is separated from the high side contact region by a second distance that is the same as the first distance in combination with the other limitations of claim 15. 
Citation of Pertinent Prior Art
Fig. 4 of Cheng et al. (US 8,587,073) teaches a high voltage device having a dielectric structure sunken into a top surface of a substrate, where a first field plate overlies a junction at which a drift region and a peripheral region directly contact and a spiral structure on the top surface of the dielectric structure and overlying the first, second and third drift wells wherein the top surface of the dielectric structure extends continuously and linearly from the first field plate to the spiral structure. The prior art does not provide proper motivation to combine the feature of a high side well overlying the termination device well in the substrate and having the second doping type, where the high side well has a first sidewall boundary that directly contacts the termination device well continuously in a third closed path surrounded by the second closed path, but not the first closed path; a second field plate on a second sidewall of the dielectric structure, wherein the dielectric structure extends continuously and linearly from the second field plate to the spiral structure; and a contact region extending laterally and continuously along a boundary of the high side well in a fourth closed path, wherein the contact region is spaced from the high side well and borders the second field plate along with the other limitations of claim 1.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891